 606DECISIONSOF NATIONALLABOR RELATIONS BOARDWickes Furniture,a Division of The Wickes Corpora-tionandRetail Store Employees Union Local 444,chartered by Retail Clerks International Associa-tion,AFL-CIO,Petitioner.Case 30-RC-1669February 5, 1973DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Ted G.Carpenter of the National Labor Relations Board.Following the close of the hearing the RegionalDirector for Region 30 transferred this case to theBoard for decision. The Petitioner filed a brief.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks a unit of selling employeesat the Employer'sWest Allis,Wisconsin, retailfurniture store.' The Employer contends that the unitsought by the Petitioner is inappropriate and that theonly appropriate unit is a storewide unit whichincludes all selling and nonselling employees.The Employer's store is housed in a single one-story building, of which the front two-thirds is awarehouse and the rear one-third is a showroom,separated from the warehouse by a firewall. Custom-ers proceed some 200 feet through the warehouse,past packaged furniture, to the showroom, where thefurniture is displayed and sold. On the left side of theshowroom are a counter and offices for the officeclerical staff to complete the sales, the informationarea, the manager's office, and the EDP, or electron-icdata processing, room. On the right is anothercounter for the use of the accessories department inwrapping orders. Customers make their purchasesand credit arrangements in the showroom andadjacent front office and, if they wish to take thepurchasewith them, proceed back through thewarehouse area to the warehouse office near thefrontof the building to obtain the item. The'Alternatively,the Petitioner seeks a unit of salesmen, shipping andreceiving clerks, skilled servicemen,and warehousemen at the store.In viewwarehouse operations include the warehouse office,shipping and receiving, a repair shop, and acustomers' lounge. The showroom, unlike the ware-house, is carpeted and air conditioned.Of the approximately 106 employees in the WestAllisstore,thereare32 salesmen who show,represent, and sell thefurniture itemsset up fordisplay by the display staff in the showroom, writesales orders, escort customers to thesalescounter,and introduce them to the front office creditemployees or the cashier for completionof the sales.The salesmen wear distinctive blazers, spend virtual-ly their entire time in the showroom area, and do noloading or storage work or perform clerical duties.They are the only commissioned employees at thestore, attend weeklysalesmeetings, and are requiredto conform to certain employee rules applicable onlyto salesmen.On the other hand,the salesmen, in the course oftheir selling operations, contact such office clericalsas the merchandise control employeesto ascertainthe availability of items about to be purchased, creditemployees to arrange for credit terms, or the cashierfor cashsales,as the case may be. Theyalso are inregular contact with the display personnel in theshowroom. They participate with other employees inoccasional warehouse sales and in taking inventory,work the same hours, have the same benefits, punchthe same timeclock,use the sameemployees' lounge,and are under the supervision of the sales supervisor,who also supervises the three full-time and threepart-time display staff employees in the showroom.There is no collective-bargaining history concerningthe employees at the facility.Inview of the integration of operations andoverlapping of functionsamong sellingand nonsell-ing employees in this operation, we believe that thecommunity of interest of thesellingand nonsellingemployees outweighs any separateinterestthat eachmight have. InThe Grand, a Division of Beco Stores ofDelaware, Inc., a Subsidiary of Beco Industries, Inc.,197 NLRB No. 156, the Board found a unit limitedto nonselling employees to be inappropriate wherethe facts did not justify a conclusion that thenonselling employees had a sufficiently distinctcommunity of interest apart from other (selling)employees to warrant a separateunit.And inLevitzFurniture Company of Santa Clara, Inc.,192 NLRBNo. 13, under facts very similar to those here, theBoard found requestedunits smallerin scope thanthe storewide unit to beinappropriatein view of thecommunity of interest shared by all the storeemployees. In the presentcase,all employees workinside a single one-story building. All employeesof our disposition of this case finding only a storewide unit appropriate, wereject the Petitioner's alternative unit request.201NLRB No. 60 WICKES FURNITUREwork the same hours, punch the same timeclock, usethe same lounge, and have the same benefits. Asindicated, the sales employees regularly contactcertainother employees in, or adjacent to, theshowroom, including front office clerical employees,merchandise control employees, and other displayemployees. The record establishes that the sellingand nonselling employees coordinate their efforts inconnection with the monthly warehouse sales andtaking inventory. Several of the excluded employeeshave the same immediate supervision as the sellingemployees. In our view, the circumstances in thiscase do not warrant finding a separate unit for theselling employees.Accordingly, and as no labor organization seeks torepresent the Employer's employees in a storewideunit, we shall dismiss the instant petition.ORDERIt is hereby ordered that the instant petition be,and the same hereby is, dismissed.MEMBERS FANNING andJENKINS,dissenting:We respectfully disagree with the result reached byour colleagues. In our opinion, theBecoandLevitzdecisions relied on by our colleagues are clearlydistinguishable. InBeco,the Board held that a unit ofnonselling employees in a retail store operation isinappropriate where its sole claim to a community ofinterest rested on the negative characteristic that itengaged in no selling activity. TheBecofacts are thusfar wide of those in the instant case, in view of themany positive characteristics listed by our colleaguesin their majority opinion. These facts, in our opinion,illustrate a positive and close community of interestsamong the salesmen sufficient to justify theirestablishment as a separate appropriate unit.Levitz,although the store was arranged in somewhat thesame manner as the instant store, is in other respects2SeeDisco Fair Stores,Inc.,189 NLRB No.61; Sears, Roebuckand Co.,174 NLRB 941, and 172 NLRB 1266;Allied Stores ofNew York, Inc. d/b/aStern'sParamus,150 NLRB 799, 803. Member Jenkins adheres to his607readilydistinguishable.There separate segmentedwarehouse and truckdriver units were sought, andthe basic conduct of theLevitzoperation, in contrastto the instant operation, involved a high degree ofcross-supervision, employee interchange, and multi-ple job functions involving salesmen and warehouseemployees alike, both inside and outside the store.Although the Board has regarded the storewideunit in retail establishments as "basically appropri-ate" or "the optimum unit," it has held that a singlecomprehensive unit is not theonlyappropriate unit insuch establishments and has made it clear that, underthe Act, a unit of less than all of the employees in amercantile operation may be appropriate where theemployees sought to be separately represented areunder separate immediate supervision, performdifferent functions, utilize different skills, work in aseparate area, and have limited interchange andminimalcontacts with other employees.2 In our view,the salesmen herein sought, who are under theseparate immediate supervision of the sales supervi-sor, spend the large majority of their time on theselling floor initiating virtually all of the sellingactivity for the entire store, alone receive commis-sions for their selling activity, and haveminimalcontactswithwarehouse employees, fulfill theserequirements to a degree sufficient to justify afinding that they constitute an appropriate unit forpurposes of collective bargaining. This is not a select-your-merchandise-and-take-it-to-the-cashierenter-prise.Here the selling function counts. The salesmenwho make that approach possible for the Employerdeserve representation as a group now if they desireit,without waiting for organization on a storewidebasis.In these circumstances, we would find appropriate,and direct an election in, the requested unit of theEmployer'ssalesmen.dissents in those cases, but regards them as clearly distinguishable from thepresent case.